DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication WO 2016/048200 A1 to Ström et al.


Furthermore, Ström teaches that in response to a request for a certain sub-chunk, that sub-chunk is provided to the requester and the next sub-chunk is prefetched (Figs. 5, 6, 7; page 18, line 18 through page 19, line 31; page 29, lines 11-12).


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0158012 to Hansen et al.

Hansen shows the claimed method of controlling a memory device (main memory 120 for example, shown in Fig. 1) storing a group of data pieces (cache lines) each including plural sub-pieces (sub-blocks) as claimed.
Furthermore, Hansen teaches that in response to a request for a certain sub-chunk, that sub-chunk is provided to the requester and the next sub-chunk is prefetched (see 0528).


17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,619,663 to Mizrahi-Shalom et al.

Mizrahi-Shalom shows the claimed method of controlling a memory device (code memory 18 for example, shown in Figs. 2 and 3) storing a group of data pieces (blocks 0, M-6, M-4, M-3, M-2, M-1, Fig. 3) each including plural sub-pieces (sub-blocks 0, N-1) as claimed.
Furthermore, Mizrahi-Shalom teaches that in response to a request for a certain sub-block, that sub-block is provided to the requester and the next sub-block is prefetched (see claims 1, 4, 5, and 7, for example).

Allowable Subject Matter
Claims 1-16 are allowed.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have 

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to 


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132